Name: Commission Regulation (EEC) No 1784/79 of 10 August 1979 laying down for the wine-growing year 1979/80 detailed rules governing the distillation of wines produced from table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/44 Official Journal of the European Communities 11 . 8 . 79 COMMISSION REGULATION (EEC) No 1784/79 of 10 August 1979 laying down for the wine-growing year 1979/80 detailed rules governing the distillation of wines produced from table grapes sary to make provision for withdrawal of approval from the distiller in the event of default by the latter for reasons other than force majeure or unavoidable accident ; Whereas the intervention agencies referred to in Article 8 of Council Regulation (EEC) No 343/79 must be informed of the progress of the distillation operations and must in particular know the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas Article 41 (4) of Regulation (EEC) No 337/79 lays down the conditions under which the derogations provided for in paragraph 1 apply to the varieties included as both wine grapes and table grapes in the classification for a given administrative unit ; whereas those conditions must ensure that the quantities of wine obtained from the said exempted varieties corres ­ pond to the quantities normally used for wine ­ making ; whereas Commission Regulation (EEC) No 2078/76 (5 ) laid down that the Member States must determine those quantities by taking as a reference period the wine-growing years 1969/70 to 1 975/76 ; whereas, since the object of paragraph 4 of the said Article 41 is to maintain the existing state of affairs , the levels fixed by the Member States for the wine ­ growing year 1976/77 in accordance with Regulation (EEC) No 2078/76 should be retained for the wine ­ growing year 1979/80 . Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 laying down additional provisions for the common organization of the market in wine ('), as amended by Regulation (EEC) No 1 303/79 (2), and in particular Article 41 (4) thereof, Whereas final dates must be set for the submission of applications pursuant to the second subparagraph of Article 1 ( 1 ) of Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing the distillation of wines (3 ) as amended by Regulation (EEC) No 1 709/79 (4) ; whereas final dates should also be set for the approval of applications and for the distillation operation in question , so as to facili ­ tate control measures ; Whereas those wishing to conclude a distillation contract need to be informed in good time whether their application has been approved ; Whereas it is necessary to specify what points must be covered by the distillation contracts ; Whereas the prices of wines which go for distillation are such as to prevent the products obtained by such distillation from being marketed on normal terms ; whereas it is therefore necessary to provide aid and to fix the amount thereof, including normal costs , at a level which enables such products to be marketed ; Whereas under Article 4 of the aforesaid Regulation aid is to be paid to the producer in two instalments ; whereas, if the producer is to receive all the aid in good time, it should be stipulated that payment of the second instalment must be made within 30 days following the distillation ; Whereas technical conditions for the approval of distillers must be laid down ; whereas it is also neces ­ HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down in respect of the wine ­ growing year 1979/80 detailed rules for the distillation of wine produced from table grapes pursuant to Article 41 of Regulation (EEC) No 337/79 .(') OJ No L 54, 5 . 3 . 1979 , p. 1 .(2 ) OJ No L 162, 30 . 6 . 1979, p. 28 (3 ) OJ No L 54, 5 . 3 . 1979, p. 64 . (4 ) OJ No L 198 , 4 . 8 . 1979 , p. 3 . ( 5 ) OJ No L 233, 24 . 8 . 1976, p. 20 . 11 . 8 . 79 Official Journal of the European Communities No L 203/45 Article 2 1 . Applications for approval of the contract referred to in Article 1 of Regulation (EEC) No 343/79 shall be submitted before 15 January 1980 . 2 . The intervention agency referred to in Article 8 of Regulation (EEC) No 343/79 shall inform the contracting parties, at the latest 1 5 days after receipt of the application for approval of the distillation contract, whether the application has been approved . 3 . Distillation operations shall take place between 15 September 1979 and 30 June 1980 . Article 3 1 . The contracts referred to in Article 1 of Regula ­ tion (EEC) No 343/79 shall indicate : (a) the quantity, colour and actual alcoholic strength of the wines to be distilled ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or the business name of the distillery ; (e) the address of the distillery. 2 . 'Distiller' means the person on whose account distillation is carried out . Article 4 1 . The buying in price, as determined pursuant to the second subparagraph of Article 41 (2) of Regula ­ tion (EEC) No 337/79 , shall be 1-19 ECU per % vol alcohol per hectolitre . 2 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 343/79 shall be :  0-44 ECU per % vol alcohol per hectolitre if the wine has been processed into a product specified in the first indent of Article 2 (3) of that Regula ­ tion ,  0-37 ECU per % vol alcohol per hectolitre if the wine has been processed into a product specified in the second indent of Article 2 (3) of that Regula ­ tion . 3 . Payment pursuant to Article 4(1 ) and (3) of Regu ­ lation (EEC) No 343/79 must be made at the latest 30 days after the requisite conditions have been fulfilled . 4 . In the case referred to in Article 4 (5) of Regula ­ tion (EEC) No 343/79 , payment of the minimum buying in price shall be made at the latest 30 days after the total quantity of wine mentioned in the contract has entered the distillery. 5 . In the case referred to in Article 4 (6) of Regula ­ tion (EEC) No 343/79 , payment of the minimum buying in price shall be made at the latest 30 days after the total quantity of wine mentioned in the contract has been distilled . If the competent interven ­ tion agency of a Member State has not decided to make general use of the option provided for in the said Article 4 (6), the distiller may make use of that option only after obtaining the producer's agreement. Article 5 1 . In order to be approved within the meaning of Article 7 of Regulation (EEC) No 343/79 , distillers must be capable of processing the wine into a product of an alcoholic strength of 86 % vol or over, or into a product of an alcoholic strength of 85 % vol or less . 2 . Approval shall be withdrawn, except in cases of force majeure or unavoidable accident, if the distiller does not pay the buying in price to the producer or does not fulfil his obligations under Community provi ­ sions . Article 6 Those quantities of wine, as determined by the Member States for the wine-growing year 1976/77 in accordance with Article 5 of Regulation (EEC) No 2078/76, which have been made from grapes of the varieties included as both wine grapes and table grapes in the classification for a given administrative unit shall be exempt from the obligation laid down in Article 41 ( 1 ) of Regulation (EEC) No 337/79 . Article 7 The Member States shall take the necessary steps to ensure that the provisions of this Regulation are applied and in particular shall institute controls to prevent wine produced from table grapes from being used for purposes other than distillation . To that end any Member State may provide for separate vinifica ­ tion and the use of an indicator. Article 8 1 . Distillers shall send to the intervention agency, at the latest by the 10th of each month , a return of the quantities of wine of table grapes distilled during the preceding month , indicating the quantities (expressed in terms of pure alcohol) and the products obtained , showing separately the products referred to in the first indent of Article 2 (3) of Regulation (EEC) No 343/79 and those referred to in the second indent of that paragraph . 2. Member States shall inform the Commission by telex, at the latest by the 20th of each month in respect of the preceding month , of :  the quantities of wine covered by approved distilla ­ tion contracts,  the quantities of wine distilled and the quantities, expressed as pure alcohol , of products obtained, broken down in accordance with paragraph 1 . No L 203/46 Official Journal of the European Communities 11 . 8 . 79 Article 9 This Regulation shall enter into force on 1 September 1979 . 3 . The Member States shall notify the Commission , at the latest by 31 July 1980 , of any case where a distiller has not fulfilled his obligation and the measures taken in consequence thereof. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1979 . For the Commission Finn GUNDELACH Vice-President